DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-4 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the closest prior art, Smith et al (US 2007/0164322 and Smith hereinafter), discloses a method for manufacturing a semiconductor device having a source electrode (30; [0059]), a drain electrode (30), and a gate electrode (32; [0067]) provided between the source electrode and the drain electrode (Fig. 10), the method comprising steps of: forming a protective film (24; [0056]) on a semiconductor substrate (Fig. 2); forming a resist film (31; [0063]) on the protective film such that the resist film includes a region where the resist film becomes thicker from the drain electrode to the source electrode (region is between 30 and 24), the region being provided between the source electrode and the drain electrode (Fig. 4); forming a first opening (3; [0063]) in the resist film by irradiating the resist film and developing the resist film (Fig. 4); forming a second opening (4; [0064]) that exposes an upper surface of semiconductor substrate by removing the protective film using the resist film on which the first opening is formed as a mask (Fig. 5); forming a third opening (5; [0065]) in the resist film by further developing the resist film after forming the second opening, the third opening being formed by expanding the first opening toward the drain electrode (Fig. 6); and forming the gate electrode (32) in the second opening and the third opening (Fig. 7). Smith fails to expressly disclose where the first opening is formed in the region with an electron beam. Smith discloses that the first opening is formed outside the region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813